PER CURIAM.
We affirm appellant’s conviction of vehicular homicide by reckless driving and reject his claim that the evidence was insufficient to support the jury’s finding of guilt.
Moye was charged with vehicular homicide as a result of his vehicle striking and killing a young boy. In its sentencing order the trial court summarized the proof presented at trial through the testimony of numerous witnesses:
This offense was committed in a reckless, aggressive manner. The Defendant was weaving in and out of traffic, driving at or near the speed limit and willfully disregarded the yellow traffic signal as he approached a busy intersection. All other cars slowed and stopped at the signal, however, Defendant accelerated through the red light into the intersection.
This offense was committed against persons and resulted in personal injury. Fifteen year old Sean Grinde was riding his bicycle across this intersection when the Defendant ran the red light. The Defendant’s car struck Sean, and knocked him off the bicycle and onto the hood of his car. Sean’s head broke the windshield and he was tossed onto the roadway. Sean died from the injuries he sustained as a result of Defendant’s actions.
The Defendant also endangered other motorists. One witness testified that the Defendant almost struck her vehicle as he was weaving between lanes.
We have reviewed the record and find the trial court’s conclusions supported by the evidence presented at trial. We agree with the state that the proof submitted here was sufficient to meet the legal standard of reckless conduct set out in McCreary v. State, 371 So.2d 1024 (Fla.1979).
ANSTEAD and GLICKSTEIN, JJ., and OFTEDAL, RICHARD L., Associate Judge, concur.